Title: To James Madison from James C. Mountflorence, 7 June 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir
						Paris 7h. June 1801
					
					My Letters from Bordeaux inform me of the Capture of Five of our Vessels by the Cruizers of Tripoli.  We have now Twenty four Sails at Barcelona, waiting for Convoy.  Near Fifty Men of the said detained Vessels Crews have crossed over Land to Bordeaux.
					Having been requested, Sir, by Mr. John R. Livingston of New-York, to apply to this Government for Orders to restore his Ship Nancy and her Cargo, The Minister of Marine very readily granted my Demand.  You have herewith Copy of his Answer to my Application on that Subject.  The same Minister continues to order, on my Demands, the Release of Every American Seaman found on Board English Vessels.  With great Respect I have the Honor to be Sir, Your most obedient and most humble Servant
					
						Js. C. Mountflorence
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
